We are again presented with the proposition that the information is fatally defective in failing to allege that the offense charged therein took place prior to the filing of the information, and we repeat that we are impressed with the belief that the phrase, "heretofore, on the 21st day of February, A.D., 1948, in said County and State, did then and there unlawfully sell and deliver", etc., meets the requirements of the law.
The original opinion herein was in error wherein it was said that the argument complained of in Bill No. 2 was not shown to have been in reply to or invited by the appellant's attorney. That statement is found in the preliminary paragraph of the bill and was overlooked by us. Therefore, our statement to the contrary is in error and it is withdrawn. However, the ground in the opinion holding such bill deficient we think to be sound. The argument objected to seems to us to be proper with the exception of the last line thereof where it was said: "they can make that much profit off of a few cases of liquor", which may have been objectionable, but the remainder thereof seems to have been legitimate argument; and we think that a failure to segregate same and instead to object to the whole argument is such a violation of the rules relative thereto as to leave no alternative than to hold that the whole bill presents no erroneous matter. We refer to the authorities cited in the original opinion.
The motion for rehearing will therefore be overruled.